MONTGOMERY, Judge
(dissenting).
The majority opinion is in error, in my belief, in holding that the motion to strike the testimony of Robert Givens, Raymond McKinney, and Jewell Hill was properly overruled. Each witness in part based his estimate of value on the rental value of the service station. The rental of the property was based on the amount of petroleum products, especially gasoline, sold each month.
As I recall the testimony, 1 ½⅞⅝ per gallon was paid as rental. The amount of petro-*870leutn products sold in a service station depends in large measure on the skill and personality of the operator, as distinguished from any characteristic or quality of the station property itself. Thus, the testimony of the three witnesses, in so far as they base their value estimates on the gasoline sales, was based on an “income-producing quality” unrelated to the property, which is an improper basis for assessing damages to the property by condemnation. This has been condemned. Commonwealth v. Smith, Ky., 358 S.W.2d 487; Commonwealth v. Eubank, Ky., 369 S.W.2d 15; Robinette v. Commonwealth, Ky., 380 S.W.2d 78.
Additionally, the testimony of McKinney should have been stricken because he undertook to base his value estimate on rental but at the same time admitted his lack of knowledge of the amount of rental. Both McKinney and Hill failed to support their value estimates with sufficient probative testimony.
Accordingly, I feel that the trial court erred to the prejudice of the appellant in failing to strike the testimony mentioned.